Citation Nr: 9919617	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-06 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred in connection with unauthorized outpatient treatment 
received by the veteran on December 21, 1994 and on December 
28, 1994.  

(In separate decision, the Board has addressed the following 
issues: Whether new and material evidence has been added to 
the record to reopen a claim for service connection for a 
bilateral knee disability; entitlement to an increased rating 
for residuals of a fracture of the right lateral and 
posterior malleoli, from 30 percent, for the period preceding 
July 1, 1996;  entitlement to a restoration of a 30 percent 
rating for a fracture of the right lateral and posterior 
malleoli, effective July 1, 1996; and  entitlement to an 
increased rating for a residuals of a fracture of the right 
lateral and posterior malleoli, from 20 percent, for the 
period beginning July 1, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, M. F.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
July 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1995 determination of the Department of 
Veterans Affairs (VA) Hospital in Columbia, South Carolina, 
which, denied the veteran's claim of entitlement to payment 
or reimbursement of unauthorized medical expenses incurred at 
Anderson Orthopedic Clinic on December 21, 1994, and December 
28, 1994.  The veteran's claim was remanded in November 1997. 


FINDINGS OF FACT

1.  The veteran incurred unauthorized medical expenses at 
Anderson Orthopedic Clinic on December 21, 1994, and on 
December 28, 1994.  

2.  At the time of the treatment in question, the veteran was 
service-connected for degenerative arthritis of the right 
knee. 



3.  At the time of the private outpatient treatment at the 
Anderson Clinic on December 21, 1994, and December 28, 1994, 
a medical emergency was not present, of such nature that 
delay in going to a VA facility would have been hazardous to 
the veteran's life or health. 


CONCLUSION OF LAW

The requirements for payment or reimbursement of unauthorized 
medical expenses, incurred in connection with private 
outpatient treatment on December 21, 1994 and December 28, 
1994, have not been met. 38 U.S.C.A. § 1728 (West 1991); 38 
C.F.R. §§ 17.120, 17.130 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Copies of outpatient treatment records were submitted from 
the Anderson Orthopedic Clinic from December 21, 1994, and 
December 28, 1994.  When the veteran received outpatient 
treatment care at Anderson Orthopedic Clinic on December 21, 
1994, and December 28, 1994, he was service-connected for 
degenerative arthritis of the right knee.

The treatment note from December 21, 1994, shows that the 
veteran had injured his knee while hunting.  According to the 
report, "he did a little slip or something it didn't sound 
like anything really traumaticand episode (sic) but he 
developed pain in the knee and now he is holding the knee 
flexed."  The examiner commented that although the veteran 
was holding his knee flexed, he could get the veteran into 
full extension.  The examiner commented that the veteran had 
pain on hyperextension, pain on varus strain and was tender 
along the medial joint line and also tender under the patella 
area.  The examiner commented that the veteran had some joint 
effusion of mild to moderate proportion.  The examiner 
indicated that he x-rayed the knee, and saw no evidence of 
loose body, but that the veteran may have had some narrowing 
in the medial compartment.  The examiner indicated that the 
veteran may have had a torn meniscus, but he thought that the 
veteran probably had some arthritic changes.  The examiner 
stated that since it was close to the holidays, they could 
try a steroid injection to see if that helped, and if it did 
not, to possibly try to scope him.  It was noted that the 
veteran was on crutches.  

The outpatient treatment record from December 28, 1994, 
reported that they had drained the knee and then put a 
steroid injection in him a couple of weeks prior, but 
indicated that he was only marginally better, and still had a 
lot of pain.  The examiner noted that the veteran was tender 
in the medial compartment, had pain on hyperextension, and 
still had a moderate degree of joint effusion.  It was noted 
that the veteran was going to go to the VA Clinic in Columbia 
for evaluation, and that maybe they would scope him there.  
The examiner commented that the veteran probably did have a 
meniscal problem, because he had had problems several weeks 
before the episode while hunting.  

Copies of VA Medical Center treatment reports were submitted 
from February 1995.  They show that the veteran underwent a 
diagnostic arthroscopy of the right knee with a partial 
medial meniscectomy.  It was noted that the veteran had knee 
pain and locking for the first few days after his injury on 
December 21, 1994.  

In the veteran's March 1995 claim for payment of unauthorized 
medical care, Dr. J. M. stated that the veteran slipped and 
developed pain in his right knee on December 21, 1994, and 
that it was an emergency.

In a statement dated March 1995, a VA physician noted that 
the veteran was treated on December 21 and December 28, 1994.  
However, the physician opined that the veteran was treated 
"non-emergently" and that a VA facility was available.  

In the veteran's Notice of Disagreement dated April 1995, he 
stated that his right knee started bothering him 3-4 weeks 
prior to December 21, 1994, but on that morning it gave way 
as he was walking.  He described the pain as almost 
unbearable.  He stated that he was not at home, so he managed 
to get into his Blazer and drive himself home.  He stated 
that after arriving home, he had to blow the horn so that his 
wife could help get him out of the Blazer.  He stated that he 
went to the Anderson Orthopedic Clinic and was seen promptly 
by Dr. Moran.  He recalled how the VA performed surgery on 
his right knee on February 10, 1995.  

In a June 1995 note, VA medical personnel stated that their 
reading of Dr. J. M.'s December 21, 1994, note was much less 
serious than the condition as described in the veteran's 
letter.  He stated that he concurred with the decision to 
deny.  

In the veteran's Substantive Appeal dated June 1995, the 
veteran stated that the pain he was experiencing in his knee 
met the requirements of the law.  He asserted that the 
closest VA facility which offered orthopedic services was 
located in Columbia about 130 miles one way.  He stated that 
the pain in his knee was unbearable, and he felt like he had 
to have immediate relief, not relief that was more than 2 
hours away.  

The veteran was afforded a hearing before a member of the 
Board in April 1999, a transcript of which has been 
associated with the claims folder.  The veteran testified 
that on December 21, 1994, he was walking and slid down an 
incline, when it felt like somebody took a bat and hit him in 
the knee, to the point where his son helped him to the car, 
and he drove home and pulled into the yard.  He stated that 
his wife carried him to the doctor.  The veteran's wife 
testified that the veteran could not have driven two hours.  
The veteran stated that he thought he was going to pass out 
because of the pain.  

The veteran testified that the Greenville VA was about 34 
miles away, but that it did not have an orthopedic facility.  
The veteran testified that he could have driven to Oteen at 
Asheville, Columbia, or Augusta, as they were all about the 
same distance, but stated that he could not have ridden that 
far that morning.  He stated that the closest VA facility was 
2 hours away, and indicated that he could not have taken the 
pain for that amount of time.  He stated that the accident 
took place in Anderson.  He stated that he was about 100 
miles from Augusta, and about 110 miles from Columbia, and 
that the third facility was about 100 miles away also.  He 
stated that the Anderson Clinic was only about 10-15 minutes 
away.  He stated that they drained his knee at Anderson.  He 
also testified that they put a brace on for immobilization.   


Analysis

The legal criteria governing reimbursement or payment of the 
cost of unauthorized medical services are specifically set 
forth in 38 U.S.C.A. § 1728 (West 1991) and 38 C.F.R. § 
17.120 (1998). Under the applicable law and regulation (and 
since the veteran is not a participant in a vocational 
rehabilitation program), in order to be entitled to payment 
of unauthorized medical expenses incurred at a private 
hospital, all of the following must be shown:

(a)  The treatment was either for an 
adjudicated service- connected 
disability, or a nonservice-connected 
disability associated with and held to be 
aggravating a service- connected 
disability, or for any disability of a 
veteran who has a total disability 
permanent in nature resulting from a 
service-connected disability.

(b)  A medical emergency existed and 
delay would have been hazardous to the 
life or health, and

(c)  No VA or other Federal facilities 
were feasibly available. 38 U.S.C.A. § 
1728; 38 C.F.R. § 17.120. Hayes v. Brown, 
6 Vet. App. 66 (1993).

Payment of unauthorized medical services will not be made 
when such treatment was procured through private sources in 
preference to available Government facilities.  38 C.F.R. § 
17.130 (1998).  

There is no dispute that the first criterion regarding 
reimbursement of the cost of unauthorized medical services 
has been met.  The treatment that the veteran received at the 
Anderson Orthopedic Clinic on December 21, 1994, and December 
28, 1994, was for his service-connected right knee 
disability.  

However, without disputing the veteran's contentions about 
the amount and severity of pain in his right knee at the time 
he sought treatment in December 1994, the evidence does not 
show that the second criterion has been met for reimbursement 
of the cost of unauthorized medical services.  Specifically, 
the evidence does not show that delay of such orthopedic 
treatment the veteran received on December 21 and December 28 
would have been hazardous to his life or health.  

The veteran has testified that the closest VA orthopedic 
facility was 2 hours away while the Anderson Clinic was only 
10-15 minutes away.  There is no doubt that were the veteran 
to have gone to the closest VA orthopedic facility rather 
than the Anderson Clinic, this would have been a major 
inconvenience and he would have probably experienced 
continued pain during such trip.  However, as noted above, 
the standard that must be met for reimbursement of the cost 
of unauthorized medical services is that a delay in treating 
the medical emergency would have been hazardous to the 
veteran's health.  

Dr. J. M. indicated in a March 1995 statement that the 
treatment the veteran received on December 21, 1994, for pain 
in his right knee was an emergency.  However, VA medical 
personnel who reviewed both the treatment notes and the 
veteran's contentions opined that the treatment that the 
veteran received was for a non-emergency and that a reading 
of the December 21, 1994, note was much less serious than the 
condition as described by the veteran.  

The December 21, 1994, treatment note does indicate that the 
veteran had pain in his right knee and that a steroid 
injection was conducted.  However, no comment was made about 
the severity of the pain in the right knee.  To the contrary, 
the examiner commented that the veteran was holding his knee 
flexed, but that the examiner was able to get the veteran 
into full extension. 

While the December 28, 1994, treatment note indicated that 
the veteran had "a lot of pain", it was noted that the 
veteran had had a steroid injection a couple of weeks prior 
(which would have been before the December 21, 1994 steroid 
injection).  Thus, the evidence would seem to show that the 
veteran also received steroid injections before his claimed 
emergency treatments.  

Finally, the operation that the veteran underwent on his 
right knee was not performed until February 1995.  The fact 
that the veteran was able to wait more than a month after his 
late December treatments at the Anderson Clinic before 
undergoing such operation contributes to the overall picture 
that a delay of such treatments would not have been hazardous 
to the veteran's health. 

It is important to note that the record supports the 
veteran's contention that he experienced pain when he went to 
the Anderson Clinic on December 21, 1994, and December 28, 
1994.  Also, it was certainly much more convenient for him to 
go there instead of to a VA facility two hours away.  
However, one of the criterion that needs to be met in order 
to grant the veteran's claim of reimbursement for 
unauthorized medical expenses resulting from private 
outpatient treatment on December 21, 1994, and December 28, 
1994, is that delay in such care would have been hazardous to 
the veteran's health.  

Based on the discussion above, the weight of the evidence is 
against a finding that a medical emergency existed and that a 
delay in the outpatient treatment received on December 21, 
1994, and December 28, 1994, would have been hazardous to the 
veteran's health.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim for payment or reimbursement for 
unauthorized medical expenses resulting from private 
outpatient treatment on December 21, 1994 and December 28, 
1994, must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Payment or reimbursement for unauthorized medical expenses 
resulting from private outpatient treatment on December 21, 
1994 and December 28, 1994 is denied. 



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

